Title: From George Washington to Richard Peters, 5 August 1777
From: Washington, George
To: Peters, Richard



Sir
Philada 5th August 1777

I have your favr of the 3d which I should have answered Yesterday, but I was down the River visiting the different posts. The constant demands for Arms and Accoutrements notwithstanding the great quantities lately delivered, is a thing so unaccountable, that I think no means should be left untried to investigate the true Reasons of such deficiencies in almost every Corps. The first Step towards this, is to direct the Commissary General of military Stores to make out a particular detail of the Arms and Accoutrements delivered to the continental Army within four or five months past, specifying the name of the Officer to whom delivered and to what Corps he belongs. We shall then be able to see with what propriety an Officer of any particular Regiment calls for a further supply, by comparing his demand with the number delivered out to him by the Commissary. I wish the Return just mentioned may be made out as quickly as possible.
One great Cause of the waste and abuse of the public Arms is the want of a sufficient Number of Armourers to attend the Army. If the smallest matter is amiss in the lock, the Gun is useless, and if an armourer is not at hand to repair it, it must be returned into the Store and a new one drawn, or it is thrown aside into a Baggage Waggon and perhaps lost, or broken by Carriage. The Want of Armourers also gives the Officers a fair opportunity of attributing many things, which are really owing to their inattention to their Men, to the impossibility of keeping the Arms in order without such persons. And it is no uncommon thing to find Arms returned as defective, upon close inspection to want only rubbing and cleaning.
It has heretofore been customary for the Commissary to deliver Arms &ca to the order of the Adjutant General. But in our present Situation, when our Wants appear to be many and our means small, I have ordered all the commanding Officers of Corps to make a Return of their deficiencies and if we can not supply them with the whole, we must apportion what we have among them.
It does not appear that any person has yet undertaken the Business of supplying the Army with Beer or Cyder, Vinegar and Vegetables; but as those things would exceedingly refresh the Troops that now lay at Germantown, I beg to know whether they could not be procured for them immediately by some person appointed by the Board at present. If only Beer or Cyder and Vinegar were procured, it would not

be so material, as to Vegetables, for they can purchase them in the Neighbourhood.
I am just favd with your Note of this date, by which I perceive that Mr Butler, chief Armourer, is put under my direction. You will oblige me by ordering him to attend upon me, that I may see whether he can undertake to supply Armourers to follow the Army. I am Sir Yr most obt Servt

Go: Washington


P.S. Since writing the above I have seen Colo. Flower who tells me the Returns are made to Genl Knox. He also has promised to send Mr Butler to me.

